This cause is submitted on motion of appellant to amend the notice of appeal to read, "said appeal is on questions of law and fact," instead of reading, "upon questions of law, only."
The action is one for divorce, which is a statutory proceeding in which an appeal on questions of law and fact may not be taken. Furthermore, no appeal bond having been filed as required by Section 12223-6, General Code, an appeal on questions of law and fact cannot be maintained. The motion to amend is overruled.
Motion overruled.
WISEMAN, P.J., MILLER and HORNBECK, JJ., concur. *Page 79